Citation Nr: 1127202	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-05 725	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to educational benefits from February to June 2009, for a Veterans Claims Examiner on-the-job training (OJT) program in Muskogee, Oklahoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1990 to September 1992 and from June 1999 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for kidney stones.

This appeal also is from a November 2009 administrative decision by the Muskogee RO denying the Veteran's claim for education benefits from February 1, 2009, to June 19, 2009, for the Veterans Claims Examiner OJT program.

In February 2011, as support for his claims, the Veteran testified at a hearing at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

In his April 2009 Notice of Disagreement (NOD), the Veteran alleged that he originally had filed a claim for service connection for kidney stones in 2006, and that his claim was denied.  There is no evidence of that prior claim in the file.  Although there were several pages regarding another Veteran that had been misfiled in this Veteran's claims file, there is no documentation referencing this Veteran for the calendar year 2006; instead, the documentation in the claims file jumps from December 2005 to May 2007.  He additionally testified during his February 2011 Travel Board hearing that he had submitted medical records concerning treatment of his kidney stones in 2006.  These medical records are not in the claims file either.  Therefore, the Board is remanding his claim for kidney stones to the RO via the Appeals Management Center (AMC) in Washington, DC, to determine whether he filed a claim for this condition in 2006, whether this claim was adjudicated and, if so, on what basis, and to obtain the missing medical treatment records mentioned.

The Board, however, is going ahead and deciding his remaining claim for educational benefits.


FINDINGS OF FACT

1.  The Veteran filed a claim for enrollment in the Veterans Claims Examiner OJT program from February to June 2009 at the RO in Muskogee, Oklahoma.

2.  His employer, VA, refused to certify that there was a reasonable certainty that the job that he was trained for would be available to him at the end of the training period.

3.  He is ineligible for the OJT program because his employer refused to provide this certification.


CONCLUSIONS OF LAW

1.  The employer's decision not to certify that there was a reasonable certainty that the job the Veteran was trained for would be available to him at the end of the training period is not reviewable by the Board.  38 C.F.R. §20.101 (2010)

2.  The criteria are not met for educational benefits from February to June 2009 for the Veterans Claims Examiner OJT program.  38 U.S.C.A. §§ 3001, 3011 (West 2002); 38 C.F.R. §§ 21.4262, 21.7040, 21.7042 (2010)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since this claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Entitlement to Educational Benefits for the Veterans Claims Examiner OJT program from February to June 2009

Basic educational assistance benefits under the provisions of Chapter 30, Title 38, of the United States Code (Montgomery GI Bill or Chapter 30 benefits) provide, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2010).  VA regulations allow for educational assistance pursuant to Chapter 30 for "other training on-the-job."  See generally 38 C.F.R. § 21.4262.

In general, an "other training on-the-job'' course is any training on the job that does not qualify as an "apprentice course" (defined in 38 C.F.R. § 21.4261).  See 38 C.F.R. § 21.4262.  Further, the training establishment and its courses must meet certain criteria, including the requirements that the job which is the objective of the training is one in which progression and appointment to the next higher classification are based upon skills learned through organized and supervised training on-the-job and not on such factors as length of service and normal turnover.  38 C.F.R. § 21.4262(c)(1).

Approval will not be granted for training in occupations that require a relatively short period of experience for a trainee to obtain and hold employment at the market wage in the occupation.  This includes occupations such as automobile service station attendant or manager, soda fountain attendant, food service worker, salesman, window washer, building custodian or other unskilled or common labor positions as well as clerical positions for which on-the-job training is not the normal method of procuring qualified personnel.  38 C.F.R. § 21.4262(c).  Notably, the job customarily requires a period of training of not less than 6 months and not more than 2 years of full-time training.  38 C.F.R. § 21.4262(c)(3).

In order to apply for educational assistance for an OTJ course, as per the criteria of 38 C.F.R. § 21.4262(b), a training establishment desiring to furnish a course of other training on-the-job will submit to the appropriate State approving agency a written application setting forth the following:  (1) title and description of the specific job objective for which the Veteran or eligible person is to be trained; (2) the length of the training period; (3) a schedule listing various operations for major kinds of work or tasks to be learned and showing for each job operations or work, tasks to be performed, and the approximate length of time to be spent on each operation or task; (4) the number of hours of supplemental related instruction required; (5) the entrance wage or salary paid by the training establishment to employees already trained in the kind of work for which the Veteran or eligible person is to be trained; (6) a certification that the wages to be paid the Veteran or eligible person upon entrance into training are not less than wages paid nonveterans in the same training position and are at least 50 percent of the wages paid for the job for which he or she is to be trained, and will be increased in regular periodic increments until, not later than the last full month of the scheduled training period they will be at least 85 percent of the wages paid for the job for which the Veteran or eligible person is being trained; (7) a certification that there is reasonable certainty that the job for which the Veteran or eligible person is to be trained will be available to him or her at the end of the training period; and (8) any additional information required by the State approving agency.  See 38 U.S.C.A. § 3677.

The Veteran argues that there was a reasonable certainty that the job for which he was to be trained would be available to him at the end of the training period.  However, this particular issue is not reviewable by the Board.  In this instance, the Veterans Benefits Administration (VBA) is acting as both the employer and administrator of the educational benefits.  The VBA's personnel actions when acting in its capacity as an employer in regards to its employees, even if the particular employee is a Veteran, are not reviewable by this Board.  38 C.F.R. § 20.101.

Under 38 C.F.R. § 21.4262(b)(7) the employer must submit a certification that there is reasonable certainty that the job for which the Veteran is to be trained will be available to him at the end of the training period.  The action by the employer to refuse to certify that there is reasonable certainty that the job for which the Veteran is to be trained will be available to him at the end of the training period is at the discretion of the employer.  The VA, or here in particular the Board, has no authority to compel an employer to make this necessary certification.  

The VA acting in its capacity as administrator of the educational benefits has the ability to review whether the Veteran's employer submitted a complete application under 38 C.F.R. § 21.4262(b) and whether the OJT program has been approved under the criteria in 38 C.F.R. § 21.4262(c) by the State approving agency.  Here, the VA determined the Veteran's application for benefits was incomplete because his employer refused to make the necessary § 21.4262(b)(7) certification.  In its capacity as administrator of the educational benefits, the VA does not have the authority to review its own personnel action to refuse to make the § 21.4262(b)(7) certification as to this particular employee.  Similarly, the only part of the process reviewable here by the Board is whether the VA was correct to deny educational benefits to the Veteran where his employer refused to make this certification.  

As stated above the Board has no authority to review the refusal of the VA, in its capacity as employer, to make the necessary certification.  The Board finds that because the Veteran's employer refused to make the necessary certification that there is not an approved OJT program that encompasses his position.

As applied to the facts of this particular Veteran's situation, the position is not in compliance with 38 C.F.R. § 21.4262(b)(7) because his employer refuses to submit a certification that there is reasonable certainty that the job for which he is to be trained will be available to him at the end of the training period.  VA cannot provide educational assistance for OJT programs that do not meet the regulatory criteria under 38 C.F.R. § 21.4262.  Where there is not an approved OJT program per 38 C.F.R. § 21.4262, the Veteran is not entitled to educational benefits.

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994). "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Davenport v. Principi, 16 Vet. App. 522 (2002).  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for educational benefits for the Veterans Claims Examiner OJT program from February to June 2009 is denied.


REMAND


As already alluded to, the Veteran alleges that he originally filed a claim for service connection for kidney stones in 2006 - supported by medical evidence showing treatment of kidney stones, although this claim was denied.  The RO denied this claim on the premise that he does not have kidney stones (i.e., current disability on account of this condition), even if he had them in the past.  But he steadfastly disputes this notion and, in the course of testifying during his February 2011 hearing, proclaimed that he had kidney stones both during his military service, including especially in June 2003 while stationed in Kuwait, and also since service inasmuch as they also were diagnosed in February 2006 or thereabouts.

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  But a decision since issued has clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

So it is particularly important to determine whether the Veteran filed a claim for kidney stones in 2006 since he also has testified that he presented medical evidence from during that same year showing evaluation and treatment for this claimed condition, to confirm he had it when filing that claim.  The Board therefore is remanding this claim for verification of whether he filed a claim in 2006, also to determine whether the claim was every adjudicated, and to obtain the medical treatment records he mentioned as supportive of this claim.


The Board also notes that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records (STRs) show possible treatment for kidney stones as he is alleging to have received.  In particular, a June 2003 STR indicates he complained of pain in his lower left back side.  He also reported vomiting.  His urination seemed normal.  Urinalysis showed urine with a pH of 5; it was negative for ketones, blood, and leukocytes.  The examiner indicated flank pain rule out nephroliasis.  The report of a subsequent November 2004 urinalysis shows the Veteran's urine was clear with a pH of 6.0; it was negative for nitrite, bilirubin, leukocytes, and ketones but showed trace protein and blood.  Additionally, an April 2009 supporting statement from J.E.R. affirms the Veteran was treated during service for suspected kidney stones after drinking bad water.

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Determine whether the Veteran filed a claim for service connection for kidney stones in 2006.  And if it confirmed he did, and with any necessary authorization, obtain all medical and other evidence he submitted in support of that earlier claim - including records of any evaluation or treatment he had received for kidney stones in February 2006 or thereabouts.

2. Consider whether a VA compensation examination is required per McLendon and Waters in light of the additional evidence obtained for a medical nexus opinion concerning whether any current kidney stones (meaning any the Veteran has had since reportedly filing this claim in 2006) date back to his suspected kidney stones while in service, in 2003.

3. Then readjudicate this claim for service connection for kidney stones.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


